DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 08/31/2021 have been entered and fully considered.  Claims 1-4, 6-20, and 24-27 are pending.  Claims 5 and 21-23 are cancelled.  Claims 1, 11, 14, and 27 are amended.  Claims 1-4, 6-20, and 24-27 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the instant claim depends from cancelled claim 5 rendering the scope of the claim unclear.  For the purpose of this Office action, the claim will be treated broadly and addressed similarly to claims 15-16 and 18-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0053545 A1 (“Liu”) in view of US 2012/0080649 A1 (“Koenig, Jr.”) and US 2015/0364759 A1 (“Kase”).
Regarding claims 24-26, Liu discloses a method of preparation of lithium transition metal oxides from carbonate precursors (Abstract).  The method comprises a) formulating a solution with an aqueous solution (“solution A”) containing a mixture of at least two of the ions of the following metal elements (“Men+”): Cobalt (Co), Nickel (Ni), and manganese (Mn); and an aqueous solution containing ions of CO32- (“solution B”); 1-x-yCoxMnyCO3 precursor ([0017]-[0018]).  The CO32- in solution B derives from, for example, Na2CO3 or K2CO3 ([0027]).  The carbonate precursor is then filtered, washed, and dried (“separated”) ([0034]).
Regarding the composition of the M carbonate precursor, it is noted that Liu discloses the M carbonate precursor has the composition Ni1-x-yCoxMnyCO3 ([0018]).  However, Liu is silent regarding M = NixMnyCozAn, A being a dopant, with x>0, 0.65<y<1, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 24]; x>0, 0<y<0.33, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 25]; 0.5<x≤1, y>0, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 26]; and x>0, y<0.65, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 27].  
Koenig, Jr. discloses a process for preparing transition metal particles (Abstract) and teaches that Ni affects capacity, cycle life, and interfacial cell impedance and Mn content affects cycle life and safety ([0062]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentrations of Ni, Mn, and Co through routine experimentation in view of the teachings of Koenig, Jr.
Liu does not expressly disclose the process is a continuous process in a reactor; the pumping a slurry comprising seeds into the reactor the seeds comprising M’-ions, wherein the slurry contains a total amount of M’ ions (M’seeds), wherein M’=Nix’Mny’Coz’A’n’, A’ being a dopant, with 0≤x’≤1, 0≤y’≤1, 0≤z’≤1, 0≤n’≤1 and x’+y’+z’+n’=1, and wherein the molar ratio M’seeds/M’’feed is between 0.001 and 0.1; mixing the feed solution, the ionic solution and the slurry in the reactor, thereby obtaining a reactive liquid mixture; and precipitating a carbonate onto the seeds in the 
Kase discloses a manufacturing process of a precursor of an active material (in this case a nickel-, cobalt-, and manganese-containing hydroxide (Abstract).  Kase teaches the process is divided into two steps: a seed particle formation step and a seed particle growth step (Fig. 1; [0074], [0085]).  The process may be performed as a batch process or a continuous crystallization process, where the continuous crystallization process, in which a reaction solution and a seed particle growth slurry undergo a reaction in the reaction vessel, is preferred ([0153]).  In one example, the seed particles formed in a crystallization reaction vessel I are continuously discharged by overflow and introduced to a crystallization reaction vessel II where the seed particle growth step is performed and the precursor is continuously collected by overflow ([0162]-[0166]).  Separating the reaction in this manner, enables the control of the particle form of the precursor (in this case, the composite hydroxide) which is to be formed ([0072]).  Furthermore, in the seed particle formation step, seed particles having a narrow distribution of particle size and being uniform can be formed; on the other hand, in the seed particle growth step, nuclei can be uniformly grown up, and consequently, nickel-cobalt composite hydroxide particles having a narrow distribution of particle size and being uniform can be obtained ([0091]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of separate seed particle formation steps and seed particle growth steps in a continuous process as taught by Kase to enable control of the form of 
As to the molar ratio of the M’seeds/M”feed, Kase teaches that the amount of seed particles formed in the seed particle formation step can be adjusted to obtain an excellent distribution of particle size.  In the continuous process, the feeding rate of metals in the seed particle formation step is preferably from 5% to 20% of the feeding rate in the seed particle growth step ([0127]).  This overlaps the claimed range of M’seeds/M”feed being between 0.001 and 0.1.  The ratio would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the ratio disclosed by Kase overlaps the ratio as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0053545 A1 (“Liu”) in view of US 2012/0080649 A1 (“Koenig, Jr.”), US 2015/0364759 A1 (“Kase”), and US 2009/0068561 A1 (“Sun”).
Regarding claim 27, Liu discloses a method of preparation of lithium transition metal oxides from carbonate precursors (Abstract).  The method comprises a) formulating a solution with an aqueous solution (“solution A”) containing a mixture of at least two of the ions of the following metal elements (“Men+”): Cobalt (Co), Nickel (Ni), and manganese (Mn); and an aqueous solution containing ions of CO32- (“solution B”); and b) mixing, stirring, and reacting solution A and solution B for several hours to obtain the Ni1-x-yCoxMnyCO3 precursor ([0017]-[0018]).  The CO32- in solution B derives from, for example, Na2CO3 or K2CO3 ([0027]).  The carbonate precursor is then filtered, washed, and dried (“separated”) ([0034]).
Regarding the composition of the M carbonate precursor, it is noted that Liu discloses the M carbonate precursor has the composition Ni1-x-yCoxMnyCO3 ([0018]).  However, Liu is silent regarding M = NixMnyCozAn, A being a dopant, with x>0, 0.65<y<1, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 24]; x>0, 0<y<0.33, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 25]; 0.5<x≤1, y>0, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 26]; and x>0, y<0.65, 0≤z≤0.35, 0≤n≤0.02 and x+y+z+n=1 [claim 27].  
Koenig, Jr. discloses a process for preparing transition metal particles (Abstract) and teaches that Ni affects capacity, cycle life, and interfacial cell impedance and Mn content affects cycle life and safety ([0062]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentrations of Ni, Mn, and Co through routine experimentation in view of the teachings of Koenig, Jr.
Liu does not expressly disclose the process is a continuous process in a reactor; the pumping a slurry comprising seeds into the reactor the seeds comprising M’-ions, seeds), wherein M’=Nix’Mny’Coz’A’n’, A’ being a dopant, with 0≤x’≤1, 0≤y’≤1, 0≤z’≤1, 0≤n’≤1 and x’+y’+z’+n’=1, and wherein the molar ratio M’seeds/M’’feed is between 0.001 and 0.1; mixing the feed solution, the ionic solution and the slurry in the reactor, thereby obtaining a reactive liquid mixture; and precipitating a carbonate onto the seeds in the reactive liquid mixture, thereby obtaining a reacted liquid mixture and the M-carbonate precursor.
Kase discloses a manufacturing process of a precursor of an active material (in this case a nickel-, cobalt-, and manganese-containing hydroxide (Abstract).  Kase teaches the process is divided into two steps: a seed particle formation step and a seed particle growth step (Fig. 1; [0074], [0085]).  The process may be performed as a batch process or a continuous crystallization process, where the continuous crystallization process, in which a reaction solution and a seed particle growth slurry undergo a reaction in the reaction vessel, is preferred ([0153]).  In one example, the seed particles formed in a crystallization reaction vessel I are continuously discharged by overflow and introduced to a crystallization reaction vessel II where the seed particle growth step is performed and the precursor is continuously collected by overflow ([0162]-[0166]).  Separating the reaction in this manner, enables the control of the particle form of the precursor (in this case, the composite hydroxide) which is to be formed ([0072]).  Furthermore, in the seed particle formation step, seed particles having a narrow distribution of particle size and being uniform can be formed; on the other hand, in the seed particle growth step, nuclei can be uniformly grown up, and consequently, nickel-cobalt composite hydroxide particles having a narrow distribution of particle size and 
As to the molar ratio of the M’seeds/M”feed, Kase teaches that the amount of seed particles formed in the seed particle formation step can be adjusted to obtain an excellent distribution of particle size.  In the continuous process, the feeding rate of metals in the seed particle formation step is preferably from 5% to 20% of the feeding rate in the seed particle growth step ([0127]).  This overlaps the claimed range of M’seeds/M”feed being between 0.001 and 0.1.  The ratio would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the ratio disclosed by Kase overlaps the ratio as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Modified Liu does not expressly disclose y’<y.
Sun discloses a positive active material comprising an inner bulk part and an external bulk part surrounding the internal bulk part and has a continuous concentration gradient of the metal composition from an interface between the internal bulk part and the external bulk part to the surface of the active material (Abstract).  As shown in the examples, see e.g. Table 1, the manganese composition in the inside part of the particle (analogous to the seed) is less than the manganese composition in the outside part.  The continuous concentration gradient has excellent electrochemical characteristics such as a cycle life, capacity, and thermal stability (Abstract; [0052], [0060]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed y’<y because Sun teaches a continuous concentration gradient provides excellent electrochemical characteristics.

Allowable Subject Matter
Claims 1-4, 6-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2015/0318538 A1 (“Sakai”) teaches a process for producing a carbonate compound used in the manufacture of a cathode active material for a lithium ion secondary battery (Abstract; [0001], [0006]).  The cathode active material to be obtained using the carbonate precursor is represented by the formula Li1+aNibCocMndM’eO2+f where M' is at least one member selected from the group consisting of Mg, Ca, Sr, Ba and Al; a to e are respectively 0.1[Symbol font/0xA3]a[Symbol font/0xA3]0.4, 0.175[Symbol font/0xA3]b[Symbol font/0xA3]0.5, 0[Symbol font/0xA3]c[Symbol font/0xA3]0.333, 0.3333[Symbol font/0xA3]d[Symbol font/0xA3]0.65, 0[Symbol font/0xA3]e[Symbol font/0xA3]0.05, 0.9[Symbol font/0xA3]b+c+d[Symbol font/0xA3]1.05; and f is a numerical value to be determined depending on the valence of Li, Ni, Co, Mn and M' ([0009](1), [0103]-[0108]).  The process for 
US 2015/0364759 A1 (“Kase”) discloses a manufacturing process of a precursor of an active material (in this case a nickel-, cobalt-, and manganese-containing hydroxide (Abstract).  Kase teaches the process is divided into two steps: a seed particle formation step and a seed particle growth step (Fig. 1; [0074], [0085]).  The process may be performed as a batch process or a continuous crystallization process, where the continuous crystallization process, in which a reaction solution and a seed particle growth slurry undergo a reaction in the reaction vessel, is preferred ([0153]).  Kase teaches the feeding rate of metals in the seed particle formation step is preferably from 5% to 20% of the feeding rate in the seed particle growth step to obtain composite hydroxide particles having an excellent distribution of particle size ([0127]).
The prior art of record either alone or in combination does not fairly teach or suggest the process of claim 1; in particular, the process of claim 1 wherein the molar ratio M’seeds/M’’feed is between 0.001 and 0.04.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 08/31/2021 regarding claims 24-27 and the combination of Liu and Kase have been fully considered but they are not persuasive.
Applicant argues the pH in the process of Kase is higher than that described in Liu.  It is the position of the Office that the teachings of Kase regarding the batch or 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Moreover, it is the position of the Office that Kase discloses specific benefits for the process steps described in the rejection above (i.e. enabling control of the form of the particles such as those having a narrow distribution of particle size which results in higher charge and discharge capacity per battery volume ([0046])) that would be appreciated by Liu.
In view of the amendment to claim 27, the rejection of said claim as presented in the previous Office action has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/0068561 A1 (“Sun”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727